The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-12, 15, 18-20, 24 and 30 have been canceled by the applicant.  Claims 13-14, 16-17, 21-23, 25-29 and 31-47 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Vesterdal et al., US 2012/0084047 A1 teaches a system for determining vehicle loading and unloading comprises an acceleration detector provided on a vehicle, a location detector for detecting the location of the vehicle and a processor that receives information detected by the acceleration detector and location detector and determines whether the detected acceleration is due to vehicle loading, unloading or travel, based on the received information. A timer may be started, when vehicle loading or unloading is determined, such that the amount of time spent loading or unloading the vehicle may be obtained. Also, a condition of a traveled surface may be determined based on information received from the acceleration detector and location detector.
Regarding independent claim 13, Vesterdal taken either independently or in combination with the prior art of record fails to teach or render obvious the bulk material is selected from a plurality of differing types of materials, and wherein the load and unload signature definitions differ for each of the differing types of materials in conjunction with the other claim limitations.  
Regarding independent claim 22, Vesterdal taken either independently or in combination with the prior art of record fails to teach or render obvious the bulk material is selected from a plurality of differing types of materials, and wherein the load and unload signature definitions differ for each of the differing types of materials in conjunction with the other claim limitations.  
Regarding independent claim 29, Vesterdal taken either independently or in combination with the prior art of record fails to teach or render obvious the sensor data comprises a signal with a waveform, and wherein the load and unload detection module compares the waveform to the load and unload signature definitions in conjunction with the other claim limitations.  
Regarding independent claim 36, Vesterdal taken either independently or in combination with the prior art of record fails to teach or render obvious the sensor data comprises a signal with a waveform and wherein the load and unload detection module compares the waveform to the load and unload signature definitions in conjunction with the other claim limitations.  
Regarding independent claim 40, Vesterdal taken either independently or in combination with the prior art of record fails to teach or render obvious the sensor data comprises a signal with a waveform, and wherein the load and unload detection module compares the waveform to the load and unload signature definitions in conjunction with the other claim limitations.  
Regarding independent claim 44, Vesterdal taken either independently or in combination with the prior art of record fails to teach or render obvious the load and unload signature definitions differ for each of the differing types of materials in conjunction with the other claim limitations.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668